Title: From John Adams to John Quincy Adams, 11 February 1811
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy February 11. 1811

Twelve days of in cessant Snows have obscured from our Sight Sun Moon and Stars till this Morning, till this Moment when I am gazing at it as it rises, in the Chamber where your Mother has been confined during the whole Storm. I brought her home Sick, from The Meeting of The Accademy in Boston on the 30th. Jan. and She has not been out of her Chamber Since. She is now pretty well again however, and indeed she has never been so Sick as to abstain from writing to you and your Family. She has given you all the gloomy and melancholy all the tender and pathetic Intelligence I presume.
The Causes that produced the little Turns in the popular Tides to which in some of your Letters you allude will not be acknowledged as you observe by any Party: And indeed I hope they will not. I can tell You an Anecdote however. Your present Correspondent was nominated without his knowledge to a Station, he could not have accepted, at the new Senate of the University. His Election was then opposed openly “because he had done a great deal of Mischief by defeating the Election of Mr Gore.” I am not ambitious of Such glory: “having no personal Objection to that Gentn.”
Mr Gerry and Mr Grady have conducted in their Stations with as great Ability Integrity, urbanity, and with as great Success and as good Acceptance as any Governor or Lieutenant Governor We ever had. pass in Review Hancock Bowdoin Adams Sumner Strong Sullivan and Gore, and you will find no Mark of Superiority in any particular not even in the Management of the Militia.
The glorious Uncertainty of Politicks as appears in England France and America; as notable now as ever.
Where is the “Που ςτω”.
An Extract of one of your Letters has been printed; in the Palladium! Curious Work it will make, I suppose. But more Extracts from you would be Usefull. It is Somewhat dangerous however and requires Judgment. Any thing you would wish to be public shall be.
There is great Anxiety about your Return. Some are impatient to have you here, and hope to have you for their Gladiator, or their Game Cock; others dread your Appearance lest you Should be a Candidate, Noleus volens; a third Sort wish you here that you might be an Upright enlightened Judge; and a fourth that you might be made a Judge in Spight, to put you, away, on one Side, out of Sight of the Searches for Candidates. It is a terrible Thing to be a Man of so much Importance.
You can read Greek. I advise you to read Epictetus’s Enchiridion with great attention. I read him fifty years ago and though I had not So much faith in him as I ought to have Had, I really believe he was of Service to me. And so says Lady Mary W. Montague. What a Disciple of Epictetus! Much like almost all the Pretenders to Philosophy in both Sexes. That is to Say an impudent Hipocrite.
When you return, if you retire into the Country with a Sincere unaffected Intention never to engage in public affairs again; or if you Settle in Boston bonâ fide resolved to pursue your practice at the Bar: you will infallibly be forced out of your Retreat, in eight or ten or twelve years. But if you come home with Ambitious Views or hopes you must enter into all the Squabbles and probably be finally disappointed in all your Projects.
In absolute private Life, scorning all Intrigue, but employing your Studies for the Solid Interest of Mankind and your Country you may do more real good in my Opinion than in any publick Station.
God bless You and direct you. My Love to your Wife Sister, Newphew Messrs Everet Grady Smith and all others who know me, especially to my dear little Hero Charles
A.